Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 and 23-26 are allowable because, in light of the arguments and in an attempt to expedite prosecution, none of the cited references teaches utilizing three mappings, the last of which is utilized as the distortion model for the source image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691